BROADDUS, P. J. —
On the 24th day of December, 1904, the cause was tried and judgment rendered for *386plaintiffs in the snm of $154. On the same day, defendant filed his affidavit for an apeal and thereupon he was granted an appeal to the Kansas Oity Court of Appeals. The appeal bond was fixed at $400, to be filed within ten days from the adjournment of the court, to be approved by the clerk in vacation.
On the 7th day of October, 1905, he sued out his writ of error in the cause, which was made returnable to March term of this court for the year 1906. On the 2nd day of March, 1906, the respondents filed a motion for affirmance on the ground that defendant had not complied with the statute in prosecuting his appeal. And on the same day also, respondents filed their motion to quash the writ of error.
The defendant claims that there is no appeal pending in this court therefore there can be no affirmance of the judgment and the writ of error is properly pending. The law is otherwise. In Burdett v. Dale, 95 Mo. App. 511, where an appeal had been allowed and supersedeas bond given, the court held, that it had the effect to transfer the jurisdiction of the cause (as distinguished from jurisdiction over the record thereof) to- the appellate court. In Burgess v. O’Donoghue, 90 Mo. 299, it is held: “An appeal to the Supreme Court from a judgment of the circuit court invests the Supreme Court with, and deprives the circuit court- of all jurisdiction over the cause and this is so although no appeal bond was given and there was no supersedeas of the judgment,” etc.
It is not denied that a writ of error cannot lawfully issue while an appeal is pending in the same cause. It follows, therefore, the motion to quash said writ should be sustained, and it is so ordered.
The appellant having failed to comply with the law and the rules of the court in prosecuting his appeal, the judgment is affirmed.
All concur.